DETAILED ACTION
	This office action is in response to the application filed on 12/29/2020 in which claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, 14, 16-19, 22, 24-27, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goyal et al. (US20200314906A1).
As to claims 1, 9, 17, and 25, Goyal teaches a method of managing beam selection performed by an initiating wireless device, comprising: ([0204] there may be different UE behaviors, which may be based on an eDRTS transmission/reception, and/or an eDCTS transmission/reception.)
determining whether a pre-grant acknowledgement associated with a first beam has been received from a responding wireless device within an expected receive time, wherein the pre-grant acknowledgement is responsive to a pre-grant associated with the first beam; and  ([0204] the UE, which sends an eDRTS waits for the eDCTS from the receiving node… If, for example, it does not receive eDCTS from the receiving node in the pre-defined time interval, it may find the channel busy and/or determine to use another resource opportunity (e.g., including the other beam directions) to perform CCA.)
generating an indication to prevent the initiating wireless device from using the first beam for a blocking duration in response to determining that the pre-grant acknowledgement associated with the first beam has not been received within the expected receive time. ([0204] the UE, which sends an eDRTS waits for the eDCTS from the receiving node… If, for example, it does not receive eDCTS from the receiving node in the pre-defined time interval, it may find the channel busy and/or determine to use another resource opportunity (e.g., including the other beam directions) to perform CCA.)
As to claims 2, 10, 18, and 26, Goyal teaches the method of claim 1, further comprising:
 transmitting to the responding wireless device a second pre-grant associated with the first beam after the blocking duration; ([0135] In some embodiments, if the equipment determines, e.g., during and/or as a result of LBT/CCA, that an operating channel is occupied, it may not transmit on that channel. For example, it may not transmit on the channel during the next fixed frame period. [0136] An LBT/CCA may be performed subsequent to a previous LBT/CCA. For example, the previous LBT/CCA may have determined that a channel may not be clear.)
determining whether a second pre-grant acknowledgement responsive to the second pre-grant has been received from the responding wireless device within an expected receive time; ([0138] A UE may perform CCA to determine whether a channel may be free.)
increasing the blocking duration in response to determining that the second pre-grant acknowledgement has not been received; and ([0138] If the UE determines the channel is not free, the UE may add an additional backoff and/or wait time (e.g., a contention window amount of time).
maintaining the indication to prevent the initiating wireless device from using the first beam for the increased blocking duration. ([0135] In some embodiments, if the equipment determines, e.g., during and/or as a result of LBT/CCA, that an operating channel is occupied, it may not transmit on that channel. For example, it may not transmit on the channel during the next fixed frame period.)
As to claims 3, 11, 19, and 27, Goyal teaches the method of claim 2, further comprising: generating an indication to enable the initiating wireless device to use the first beam in response to determining that the second pre-grant has been received from the responding wireless device within the expected receive time. ([0133] If the equipment determines, e.g., during and/or as a result of LBT/CCA, an operating channel(s) is clear, it may transmit on the clear channel(s). The transmission may be immediate. [0204] If, for example, it receives the eDCTS within a pre-defined time interval, it may start its data transmission to the receiving node (e.g., gNB).)
As claims 6, 14, 22, and 29, Goyal teaches the method of claim 1, further comprising: generating an indication to prevent the initiating wireless device from using a second beam that is similar to the first beam for the blocking duration in response to determining that the pre-grant acknowledgement associated with the first beam has not been received within the expected receive time. ([0204] If, for example, it does not receive eDCTS from the receiving node in the pre-defined time interval, it may find the channel busy and/or determine to use another resource opportunity (e.g., including the other beam directions) No beams in the same direction are used.
As to claims 8, 16, and 24, Goyal teaches the method of claim 6, further comprising: generating an indication to enable the initiating wireless device to use a second beam that is not similar to the first beam during the blocking duration. ([0203] If the channel is not clear, at step 808, the transmitter determines to use a next resource opportunity including other beam direction(s))



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 12, 13, 20, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO2021016973A1).
As to claims 4, 12, and 20, Goyal teaches the method of claim 1, 
But does not specifically teach:
wherein generating the indication to prevent the initiating wireless device from using the first beam for the blocking duration includes generating the indication to prevent the initiating wireless device from using the first beam for a blocking duration for each channel access priority class (CAPC).
	However Wu teaches generating the indication to prevent the initiating wireless device from using the first beam for a blocking duration for each channel access priority class (CAPC). (Wu page 4 lines 13-16 and table 1 describes different backoff durations for each access priority class. page 3 lines 36-44 describes if LBT fails, the channel occupation time in the next fixed frame period cannot be used for signal transmission) 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the longest backoff time in order to have a successful CCA after a failed CCA and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Goyal with the method of Wu in order to send different priority data over a shared medium. 
As to claims 5, 13, 21, and 28, Goyal in view of Wu teaches the method of claim 4, wherein the blocking duration for one CAPC differs from the blocking duration of at least one other CAPC. (Wu page 4 lines 13-16 and table 1 describes different backoff durations for each access priority class.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Goyal with the method of Wu in order to send different priority data over a shared medium.



Allowable Subject Matter
Claims 7, 15, 23, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465